 1   CHRISTOPHER K. KARIC (SBN 184765)
     SELLAR HAZARD & LUCIA
 2   201 North Civic Drive, Suite 145
     Walnut Creek, CA 94596
 3
     Telephone: (925) 938-1430
 4   Facsimile: (925) 256-7508
     ckaric@sellarlaw.com
 5
     In association with:
 6   Kirstin M. Jahn
 7   Jahn & Associates, LLC
     1942 Broadway Suite 314
 8   Boulder, CO 80302
     Telephone: (303) 545-5128
 9   Kirstin@jahnlaw.com
10   Attorney for Defendants
11   KUDOS & CO., INC. and
     OLE VIDAR HESTAAS
12

13                                 UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
15

16    KUDOS, INC., an Alberta, Canada                   CASE NO. 3:18-cv-07143
      Corporation,
17                                                      STIPULATION TO ADJOURN HEARING
                   Plaintiff,                           ON MOTION TO STRIKE, EXTEND DUE
18          v.                                          DATE FOR DEFENDANTS’ RESPONSE
19                                                      TO MOTION TO STRIKE
      KUDOS&CO., INC., a Delaware
20    Corporation; VIDAR HESTAAS, OLE, an
      individual,                                       Judge William H. Orrick
21
                   Defendants.
22

23
           Plaintiff and Defendants, by and through their respective counsel, stipulate and agree:
24
     1.    The Court allow Defendants up through and including April 15, 2019 to file its Response
25
           to Plaintiff’s Motion to Strike and Plaintiff have until April 25, 2019 to file its Reply (if any).
26
     2.    The Court reset the hearing on the Motion to Strike for May 22, 2019 at 2 p.m or another
27
           date set by the Court.
28

28                                                         1
 1
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3   DATED: March 12, 2019                     SELLAR HAZARD & LUCIA

 4                                             By: /s/Christopher Karic

 5                                                 Attorneys for Defendants

 6
     DATED: March 12, 2019
 7                                             KB ASH LAW GROUP P.C.
 8                                             By: /s/ Benjamin Ashurov
 9                                                 Attorneys for Plaintiff
10
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
11
            The Defendants have up through and including April 15, 2019 to file a Response to the
12
     Motion to Strike and Plaintiff’s Reply, if any will be due on or before April 25, 2019. The Motion
13
     to Strike reset to May 22, 2019 at 2:00 pm.
14

15   DATED: __________________                        ____________________________________
16                                                     United States Judge

17

18

19

20

21

22

23

24

25

26
27

28

28                                                      2
 1
                               ATTESTATION REGARDING SIGNATURES
 2
            Pursuant to Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of perjury that
 3
     concurrence in the filing of this document has been obtained from all other signatories.
 4

 5                                                SELLAR HAZARD & LUCIA

 6                                                By: /s/Christopher Karic
                                                     Attorneys for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

28                                                          3
